Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 10-32 are pending.  Claims 1-9 have been canceled.  Note that, Applicant’s amendment and arguments filed 1/8/21 have been entered.
Objections/Rejections Withdrawn
The following objections/rejections as set forth in the Office action mailed 7/10/20 have been withdrawn:
None. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 10-26, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Koehneke et al (2014/0000658) in view of Wäschenbach (US 6,194,368) or Caparros Casco (US 2018/0105766).  
In an embodiment, the mixture is allowed to stand for 1 minute to 24 hours.  See para. 36.  In the method, the contain can be partially or completely filled with any temperature water.  While hot (e.g., 105F-140F), warm (80F to 104F) or cold water (40F-79F) can be used in the methods, it is considered that hot water reduces the standing time necessary.  The cleaning composition is advantageous for at least the following reasons:  provides fast cleaning since can work in 5 minutes or less; provides effective cleaning since removes stains, odors, and microbes, and the composition is considered to be safe, that is nontoxic and readily biodegradable.  See paras. 39-45.  Note that, the Examiner asserts that the broad teachings of Koehneke et al would clearly suggest tablet having the same dissolution time(s) as recited by the instant claims because Koehneke et al clearly teach that the composition is mixed with water and allowed to stand in the container for times a little as 1 minute and Koehneke et al clearly teach that the composition works in 5 minutes or less, wherein such times clearly fall within the scope of the dissolution time(s) as recited by instant claims.  

Koehneke et al do not teach the use of MGDA or phosphonate or a method of cleaning a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating such as MGDA or phosphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Wäschenbach and Caparros Casco are relied upon set forth below. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to use MGDA as a chelating agent in the composition as taught by Koehneke et al, with a reasonable expectation of success, because Waschenbach or Caparros Casco teach the use of sequestering agents for complexing heavy metal ions such as organic phosphonates such as amino-alkylene poly(alkylenephosphonate), methylglycinediacetic acid, etc., in a similar composition, wherein such heavy metal ions can adversely affect the cleaning properties of the compositions and further, such complexing of heavy metal ions would be desirable in the compositions taught by Koehneke et al to enhance the cleaning properties of the composition due to inactivation (i.e., complexing) of the heavy metals.   
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning .
Claims 10-26, 31, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Wäschenbach (US 6,194,368) in view of Koehneke et al (US 2014/0000658). 
 Wäschenbach et al teach a dishwasher detergent in the form of a tablet which comprises, bleach, a bleach activator and other customary components.  See Abstact. A preferred dishwasher detergent of the invention consists of two layers, where the first layer comprises a) a perborate as bleach, b) a citrate, a bicarbonate, and a carbonate as builders, c) a nonionic surface-active agent, d) benzotriazole as silver/copper corrosion inhibitor and also, further auxiliaries. The second layer comprises a) N,N,N′,N′-tetraacetylethylenediamine as bleach activator, b) citrate, a bicarbonate, a carbonate, a homopolymeric acrylic acid polymer and citric acid as builders, c) a phosphonate as sequestering agent, d) a nonionic surface-active agent, e) one or more enzymes and also, if desired, further auxiliaries.  See paras. 59-60.  Builders may be 
Wäschenbach et al do not teach exposing at least a portion of the interior of a container to a cleaning tablet solution or a method of cleaning a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating such as MGDA or phosphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims. 
Koehneke et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a container by exposing at least a portion of the interior of a container to a cleaning tablet solution as recited by the instant claims by using the cleaning composition as taught by Wäschenbach et al, with a reasonable expectation of success, because Koehneke et al teach the specific method of cleaning a 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating such as MGDA or phosphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Wäschenbach et al in view of Koehneke et al suggest a method of cleaning a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating agent such as MGDA or phosphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
Claims 10-18, 21-24, 31 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Caparros Casco (US 2018/0105766) in view of Koehneke et al (US 2014/0000658).
	Caparros Casco teaches a detergent composition in the form of an effervescent tablet having a high dissolution rate and good stability.  The detergent tablet contains an alkylsulfate-type anionic surfactant; an effervescent system formed by a water-soluble organic acid and an inorganic salt selected from the group consisting of alkaline carbonate, an alkaline bicarbonate, and mixtures thereof; a disintegrant system; and 
Caparros Casco does not teach exposing at least a portion of the interior of a container to a cleaning tablet solution or a method of cleaning a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating agent such as MGDA or phosphonate, and 
Koehneke et al are relied upon as set forth above.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a container by exposing at least a portion of the interior of a container to a cleaning tablet solution as recited by the instant claims by using the cleaning composition as taught by Caparros Casco, with a reasonable expectation of success, because Koehneke et al teach the specific method of cleaning a container as recited by the instant claims using a similar composition and further, Caparros Casco teaches the use of dishwashing cleaning tablets in general.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating agent such as MGDA or phosphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims, with a reasonable expectation of success, because the broad teachings of Caparros Casco in view of Koehneke et al suggest a method of cleaning a container by contacting the interior of the container with a cleaning solution formed from a cleaning tablet, wherein the cleaning tablet contains bicarbonate, citric acid, a surfactant, a bleaching agent, a bleach activator, a further chelating agent such as MGDA or phosphonate, and the other requisite components of the composition in the specific amounts as recited by the instant claims.
s 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Wäschenbach (US 6,194,368) in view of Koehneke et al (US 2014/0000658); Wäschenbach (US 6,194,368) in view of Koehneke et al (US 2014/0000658); or Caparros Casco (US 2018/0105766) in view of Koehneke et al (US 2014/0000658) as applied to the rejected claims above, and further in view of Hueffer et al (US 2013/0284210).
Waschenback, Koehneke et al, or Caparros Casco are relied upon as set forth above.  However, none of the references teach cleaning crystal glass in addition to the other requisite process steps as recited by the instant claims.  
Hueffer et al teach the use of solid formulations with a residual moisture content in the range from 0.1 to 15% by weight, comprising at least one compound selected from aminocarboxylates and polyaminocarboxylates, and at least one cationic (co)polymer with a cationic charge density of at least 5 milliequivalents/g; at least one silicate selected from sodium silicates, potassium silicates, and alumosilicates; optionally, at least one compounds selected from alkali metal percarbonate, etc; and optionally, polyvinyl alcohol, wherein the formulations are used for washing dishes and kitchen utensils.  See Abstract.  The compositions may be used to clean glass objects, wherein the glass may be crystal glass, etc.  See paras. 127-130.  
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to clean a container made of crystal glass using the composition taught by Waschenback, Koehneke et al, or Caparros Casco, with a reasonable expectation of success, because Hueffer et al teach cleaning glass objects, wherein the glass may be crystal glass, using a similar composition and further, .  
Claims 29 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wäschenbach (US 6,194,368) in view of Koehneke et al (US 2014/0000658); Wäschenbach (US 6,194,368) in view of Koehneke et al (US 2014/0000658); or Caparros Casco (US 2018/0105766) in view of Koehneke et al (US 2014/0000658) as applied to the rejected claims above, and further in view of Vesterager (US 2017/0298304).
Waschenback, Koehneke et al, or Caparros Casco are relied upon as set forth above.  However, none of the references teach cleaning tablets which are scored in addition to the other requisite process steps as recited by the instant claims. 
Vesterager et al teach a detergent composition and a method for preparing the composition, wherein the detergent is in the form of a tablet.  See Abstract.  The tablet may have any suitable dimensions and may be scored to allow the tablet to be broken down into two or more equal parts depending on the purpose of its use.  See para. 41. 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to score the tablets as taught by Waschenback, Koehneke et al, or Caparros Casco, with a reasonable expectation of success, becauee Vesterager et al teach that a similar detergent tablet may be scored to allow the tablet to be broken up for dispensing and ease of use by the consumer and further, such scoring would be desirable in the tablets taught by Waschenback, Koehneke et al, or Caparros Casco as a way to dispense and use by the end use consumer.     
Response to Arguments

In response, note that, the Examiner asserts that the 132 Declaration is not sufficient to show the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims.  The data provided in the 132 Declaration is not commensurate in scope with the instant claims.  For example, the instant claims are open to bicarbonate in broad amounts, citric acid in broad amounts, any surfactant in any amount, any bleaching agent in any amount, any bleach activator in any amount, and MGDA in any amount, while the 132 Declaration provides data with respect to only specific embodiment which is not commensurate in scope with the instant claims.  Note that, whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support."  In other words, the showing of unexpected results must In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980); See MPEP 716.02(d)(I).
Applicant has not provided on this record a sufficient basis for concluding that the generic scope of protection sought by claim 1 is reasonably commensurate with the showing of alleged unexpected results.  See In re Greenfield, 571 F.2d 1185, 1189 (CCPA 1978) (obviousness rejection affirmed because evidence establishing that one (or a small number of) species gives unexpected results is inadequate proof); In re Harris, 409 F.3d 1339, 1344 (Fed. Cir. 2005) (Even assuming that the results were unexpected, Harris needed to show results covering the scope of the claimed range.  Alternatively, Harris needed to narrow the claims).  Note that, the evidence in the Specification is not commensurate in scope with the appealed claims.  In re Grasselli, 713 F.2d 731, 743 (Fed. Cir. 1983) (concluding that unexpected results “limited to sodium only” were not commensurate in scope with claims to a catalyst having an “alkali metal metal”).  Appellants have not established that the results using the single embodiment in (Example 3) is representative of the results which would be obtained over the broad scope of compositions covered by the claims.).  
	Additionally, the Examiner would like to point out that while Applicant is relying upon Figures 1 and 2 of the 132 Declaration to show, by visual inspection of the Figures, that the claimed invention provides unexpected and superior cleaning properties, the Examiner asserts that Figures 1 and 2 are not visually clear enough such that no meaningful distinction can be made between the two.  Therefore, any determination as to the unexpected and superior properties of the claimed invention in comparison to compositions falling outside the scope of the instant claims cannot be 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY R DEL COTTO whose telephone number is (571)272-1312.  The examiner can normally be reached on M-F, 8:30am-6:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY R DELCOTTO/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        

/G.R.D/March 30, 2021